Citation Nr: 1511397	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-37 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied, inter alia, the Appellant's claim for death pension benefits.  During the pendency of the appeal, the Appellant's claim was transferred to the VA Regional Office (RO) in Waco, Texas.

The Appellant testified before the undersigned Veterans Law Judge (VLJ) at an April 2014 videoconference hearing; a transcript of that hearing has been associated with the claims file.  The Board notes that, although the RO characterized the Appellant's claim as entitlement to dependency and indemnity compensation (DIC), death pension, and accrued benefits, during the hearing, the Appellant and her representative clarified that she only intended to seek death pension benefits, and not DIC and/or accrued benefits.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Appellant's claim.  A review of the Virtual VA claims file reveals additional documents, including a copy of the April 2014 hearing transcript, that are potentially relevant to the Appellant's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran served in the United States Army from July 1974 to July 1977.  In March 2009, the Veteran passed away.

The Appellant filed her claim in April 2009.  In September 2009, the RO denied the Appellant's claim because it determined that there was insufficient information to establish the existence of a common law marriage.  Following further evidentiary development, the RO issued an administrative decision that found that a common-law marriage existed between the Veteran and the Appellant from January 1, 1999, until the Veteran's death.

In January 2013, the RO sent a letter to the Appellant, asking her to complete and return a VA Form 21-0518-1, Improved Pension Eligibility Verification Report, covering 2009 through 2013.  In March 2013, the RO granted entitlement to death pension benefits, effective April 16, 2009, subject to verification of the Appellant's income.  A report of General Information, dated February 12, 2013, shows that the Appellant informed the RO that she never received the correspondence or copies of VA Form 21-0518-1 from the RO in January 2013.  In November 2013, the RO stated that the Appellant had not submitted a completed VA Form 21-0518-1 and, therefore, denied the Appellant's claim.

At the hearing, the Appellant testified that she had submitted three copies of VA Form 21-0518-1 covering 2009 through 2013.  A review of the Virtual VA file shows that, on April 17, 2013, the RO received these documents, as well as Social Security Benefits Statements covering 2007 through 2011 and a statement from the Employees' Retirement Fund of the City of Dallas detailing her pension amounts from 2007 through 2013.  The Board finds that the Appellant submitted these documents in a timely manner, and that the RO should have rendered a decision 

based upon the information contained therein.  Therefore, to ensure that the Appellant is provided all due process, the Board finds a remand is necessary so that the AOJ can provide her an additional opportunity to submit any necessary information, and readjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Appellant the opportunity to submit any additional income, asset, and medical expense information necessary with regard to her claim for death pension benefits.

2.  After an appropriate period of time has passed, or after the Appellant indicates that she had no further evidence to submit, the RO should readjudicate the claim for entitlement to death pension benefits.  If any benefit sought on appeal remains denied, the Appellant should be provided a Supplemental Statement of the Case, which should include all pertinent law and regulations.  The Appellant should then be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




